Order unanimously reversed, with costs, and motion denied. Memorandum: Special Term improperly granted plaintiffs’ motion for summary judgment imposing a prescriptive easement for driveway use on a narrow strip of defendants’ property. The record presents triable issues of fact including whether the use by plaintiffs was “continuous and uninterrupted” (Panzica v Galasso, 285 App Div 859, 860, affd 309 NY 978) for the prescribed period (see Arrow Bldrs. Supply Corp. v Royal Nat. Bank of N. Y., 21 NY2d 428, 431; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). (Appeal from order of Supreme Court, Oneida County, Tenney, J. — prescriptive easement — summary judgment.) Present — Simons, J. P., Hancock, Jr., Doerr, Den-man and Schnepp, JJ.